Title: John Hollins to Thomas Jefferson, 9 February 1810
From: Hollins, John
To: Jefferson, Thomas


          
            Dear sir
             
                     Baltimore 
                     9th febry 1810
          
           
		  
		   Yesterday brought me your esteemed respects of the 5th  Inst, requesting me to forward to the care of Gibson & Jefferson, half a dozen ton of plaister by the first vessel for Richmond, which shall have due attention, with respect to the quality, being myself no judge, I shall confide in a particular friend, & flatter myself you will find it good;at present our
			 navigation experiences a temporary embargo, but so soon as it is removed, & an opportunity presents, no time shall be lost—You do not say, whether it ought to be in the
			 rough, or ground; Geo. Pitt. S.—who was present on opening your letter, tells me to prefer the former, but if you wish the latter you may write me, & perhaps in time.—
		  
          I am indeed pleased to learn that your health is so very good, that you may long enjoy it, is my sincere wish.—In a commercial point of view, the atmosphere, I think rather more foggy than usual; we Merchants are doing but little, & that little on a very precarious & uncertain foundation, nor do I expect we can do much, until Great Britain & France make peace, & when that will take place seems very doubtful.—
          
		  You shall hear again from me in due time, in the mean while accept the best wishes of Mrs H & myself, for your health & happiness, &
          
            believe me with respect & esteem Yrs very truly
            
                  Jno Hollins
          
        